DETAILED ACTION

Remarks
This Office Action is in response to the application 17/328983 filed on 24 May 2021.
Claims 1-38 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 32 are objected to because of the following informalities: 
Claim 32 recites the following (emphasis added): “generating a CPS-G dataset including the at least one data element”. In order to ensure claim clarity, acronyms should be written in expanded form upon first mention in each claim, as in “generating a compact pattern stream graph (CPS-G) dataset including the at least one data element.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-31, 34-36, and 37 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 36, and 37, the following is recited (emphasis added): “generating, by a logic engine, output data from the CPS-G dataset, wherein the logic engine is configured to update the output data in real-time or near real-time when the CPS-G model sub-graph is added to the CPS-G model.” The claimed “near real-time” is relative terminology. The claims do not define what it means to be “near” real-time, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, these claim limitations render the claims vague and ambiguous. See MPEP 2173.05(b).

As to claims 2-31, they depend from claim 1 and therefore inherit its deficiencies.
In addition, claim 2 recites the following (emphasis added): “wherein the CPS-G model comprises a graph organized as an assembly of sub-graphs comprising at least one of a prefix structure, forest, DAG, directed or undirected graph with or without cycles, or sub-graph data-model structure wherein each graph node in the graph data-model structure includes one of a dataset entity, a feature, or a platform.” There is insufficient antecedent basis for the recitations of “each graph node” and “the graph graph data-model structure” in this claim. Claims 3-7 depend from claim 2 and therefore inherit its deficiencies.
In addition, claim 9 recites the following (emphasis added): “wherein the data store comprises one of an in-memory data store or a persistent database, and wherein the data store is accessible by a plurality of parallel workflows processing the data stream.” There is insufficient antecedent basis for the recitations of “each graph node” and “the data store” in this claim.
In addition, claim 23 recites the following (emphasis added): “enabling, by one or more transports and integration interfaces, client access in accordance to the transport type, protocol type, and interface specifications of each client application or device or network thereof.” There is insufficient antecedent basis for the recitation of “the transport type, protocol type, and interface specifications of each client application or device or network” in this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, 16, 23-26, 29, 31, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (U.S. Patent Application Publication No. 20210157858 A1, hereinafter referred to as Stevens) in view of Zhai et al. (U.S. Patent Application Publication No. 20180039696 A1, hereinafter referred to as Zhai).
As to claim 1, Stevens teaches a method for real-time processing of a data stream using a graph-based data model, the method comprising:
receiving a data stream (see Stevens para. 0132 and Fig. 6: data stream 603 received from data sources 502) including data messages having a plurality of formats (see Stevens para. 0119: data is received from data sources 502 in many different formats);
disassembling each of the one or more data messages into a set of data elements and associated metadata (see Stevens para. 0119: the system identifies data content and metadata such as author, publisher, etc.; and see Stevens para. 0284: the data stream comprises posts of data each having associated content and metadata), the set of data elements having a particular format (see Stevens para. 0119: data is received from data sources 502 in many different formats);
determining, from the associated metadata and the set of data elements, at least one pattern included in the set data elements (see Stevens para. 0572 and 0588: scanning the stream to find patterns);
instantiating a workflow to process the set of data elements (see Stevens para. 1030: data processing workflow) based on the pattern (see Stevens para. 0572 and 0588: processing the data comprises scanning the stream to find patterns), the workflow configured to:
configure a compact pattern stream graph (CPS-G) data model based on the particular format of the set of data elements, the CPS-G data model representing processed data messages of the data stream, wherein configuring the CPS-G data model comprises updating an existing CPS-G data model or generating a new GPS-G data model (see Stevens para. 0192 and 0250: graph model generated from keywords and regular expressions extracted from the data stream); and
populate the CPS-G model with data elements from the set of data elements, the CPS-G data model being a CPS-G dataset when populated with the set of data elements (see Stevens para. 0192 and 0250: graph model generated from keywords extracted from the data stream regular expressions extracted from the data stream; and see Stevens para. 0211: sub-graph merged into larger graph),
wherein populating the CPS-G data model comprises configuring a CPS-G model sub-graph to add to the CPS-G model that indicates the pattern represented by the set of data elements and one or more data elements of the set of data elements, and adding the CPS-G model sub-graph to the CPS-G model (see Stevens para. 0211: sub-graph merged into larger graph); and
generating, by a logic engine, output data from the CPS-G dataset, wherein the logic engine is configured to update the output data in real-time or near real-time when the CPS-G model sub-graph is added to the CPS-G model (Note: The claimed “logic engine” is interpreted in light of the instant specification to be a data processing model that applies machine learning, a support vector machine, a neural network, a clustering algorithm, a regression algorithm, a swarm engine, a genetic learning algorithm, or an evolutionary learning algorithm. See para. 0028 of the published specification.
see Stevens para. 0902: a neural network analyzes data in real time and generates notifications or explanations).
Stevens does not appear to explicitly disclose wherein a location of a model sub-graph in the model represents a relationship of the pattern of the data elements to other processed data messages of the stream.
However, Zhai teaches wherein a location of a model sub-graph in the model represents a relationship of the pattern of the data elements to other processed data messages (see Zhai para. 0026 and Fig. 4: sub-graph merged into knowledge graph 160 based on relationships of topic nodes) of the stream (see Zhai para. 0019 and 0026: a web crawler processes real-time information for enhancing a knowledge graph; Note: Zhai’s real-time information processed by the web crawler is interpreted as a data stream).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to include the teachings of Zhai because it enables enhancing and reinforcing a knowledge graph (see Zhai para. 0014) while avoiding duplication and erroneous additions (see Zhai para. 0003).

As to claim 2, Stevens as modified by Zhai teaches wherein the CPS-G model comprises a graph organized as an assembly of sub-graphs comprising at least one of a prefix structure, forest, DAG, directed or undirected graph with or without cycles (see Stevens para. 0211 and Fig. 16: sub-graph merged into larger graph; and see Zhai para. 0026 and Fig. 4: sub-graph merged into knowledge graph 160), or sub-graph data-model structure wherein each graph node in the graph data-model structure includes one of a dataset entity (see Stevens para. 0138: nodes represent entities such as authors; and see Zhai para. 0031 and Fig. 4: nodes represent entities), a feature, or a platform.

As to claim 8, Stevens as modified by Zhai teaches wherein the CPS-G model sub-graph represents a subset of the data stream over one or more of a configurable time-period window, spatial domain, data source (see Zhai para. 0014: sub-graph represents a data source), data type of the data stream, and a data pattern of the data stream (see Stevens para. 0211: sub-graph represents regular expression; Note: Stevens’ regular expression corresponds to the claimed “data pattern of the data stream”).

As to claim 9, Stevens as modified by Zhai teaches wherein the data store comprises one of an in-memory data store (see Stevens para. 0172 and Fig. 5B: analytics store maintained as an in memory data store) or a persistent database, and wherein the data store is accessible by a plurality of parallel workflows processing the data stream (see Stevens para. 0172 and Fig. 5B: analytics store accessed by massively parallel classification HyperEngine 536).

As to claim 15, Stevens as modified by Zhai teaches wherein the workflow is instantiated (see Stevens para. 1030: data processing workflow) as one or more additional workflows each configured to process in parallel additional structured data models each generated from the data stream (see Stevens para. 0172 and Fig. 5B: massively parallel data stream analytics; and see Stevens para. 0192: parallel execution of models for extracting information from data streams).

As to claim 16, Stevens as modified by Zhai teaches wherein one of the additional structured data models is associated with another domain that is different from the domain of the structured data model (see Stevens para. 0873: analyses performed on differing domains).

As to claim 23, Stevens as modified by Zhai teaches comprising enabling, by one or more transports and integration interfaces, client access (see Stevens para. 0175 and Fig. 14A-B: application request for stream analytics, submitted by a client device) in accordance to the transport type, protocol type (see Stevens para. 0241: delivering messages to end-users based on predefined communication protocols), and interface specifications (see Stevens para. 0241: application programming interfaces (APIs) provided by respective websites) of each client application or device or network thereof.

As to claim 24, Stevens as modified by Zhai teaches further comprising providing, using the structured data model, real-time viewership measurement, real-time analysis (see Stevens para. 0007: real-time analysis), or targeted digital content delivery based applications.

As to claim 25, Stevens as modified by Zhai teaches wherein the real-time analysis comprises targeted generation of content items (see Stevens para. 0268-0274: real-time content generation) for at least one of television, mobile devices, or web-based devices (see Stevens para. 0138: real-time data stream delivered to one more destinations, including web consoles; and see Zhai para. 0016: client devices are mobile phones and/or web-enable appliances having web browsers;).

As to claim 26, Stevens as modified by Zhai teaches further comprising: providing, based on the CPS-G dataset, a real-time viewership analysis of the data stream, a real-time visualization of the data stream (see Stevens para. 0007 and 0677: real-time visualization), or prediction of consumer behavior of digital content consumption based on the data stream.

As to claim 29, Stevens as modified by Zhai teaches wherein receiving the data stream including one or more data messages is received from a first device (see Stevens para. 0132 and Fig. 6: data stream 603 received from data sources 502; and see Stevens para. 0118: “Data Sources 502 include smart thermostats, gas/electric smart meters, automobiles, or any other source of real-time data”), the method comprising:
receiving a second data stream from a second device that is different from the first device (see Stevens para. 0132 and Fig. 6: data stream 603 received from data sources 502; and see Stevens para. 0118: “Data Sources 502 include smart thermostats, gas/electric smart meters, automobiles, or any other source of real-time data”); and
wherein the CPS-G dataset is generated based on the first data stream and the second data stream (see Stevens para. 0192 and 0250: graph model generated from keywords and regular expressions extracted from the data streams).

As to claim 31, Stevens as modified by Zhai teaches wherein the data stream is generated by at least one autonomous or semi-autonomous system or device (see Stevens para. 0118: “Data Sources 502 include smart thermostats, gas/electric smart meters, automobiles, or any other source of real-time data”).

As to claim 36, Stevens teaches a system for real-time processing of a data stream using a graph-based data model, the system comprising:
at least one processor (see Stevens para. 0231 and Fig. 20: computer system 520 comprising processor 2002); and
a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations including (see Stevens para. 0231 and Fig. 20: computer system 520 comprising memory 2012 storing instructions for processor 2002):
receiving a data stream (see Stevens para. 0132 and Fig. 6: data stream 603 received from data sources 502) including data messages having a plurality of formats (see Stevens para. 0119: data is received from data sources 502 in many different formats);
disassembling each of the one or more data messages into a set of data elements and associated metadata (see Stevens para. 0119: the system identifies data content and metadata such as author, publisher, etc.; and see Stevens para. 0284: the data stream comprises posts of data each having associated content and metadata), the set of data elements having a particular format (see Stevens para. 0119: data is received from data sources 502 in many different formats);
determining, from the associated metadata and the set of data elements, at least one pattern included in the set data elements (see Stevens para. 0572 and 0588: scanning the stream to find patterns);
instantiating a workflow to process the set of data elements (see Stevens para. 1030: data processing workflow) based on the pattern (see Stevens para. 0572 and 0588: processing the data comprises scanning the stream to find patterns), the workflow configured to:
select a compact pattern stream graph (CPS-G) data model based on the particular format of the set of data elements, the CPS-G data model representing processed data messages of the data stream (see Stevens para. 0192 and 0250: graph model generated from keywords and regular expressions extracted from the data stream); and
populate the CPS-G model with data elements from the set of data elements, the CPS-G data model being a CPS-G dataset when populated with the set of data elements (see Stevens para. 0192 and 0250: graph model generated from keywords extracted from the data stream regular expressions extracted from the data stream; and see Stevens para. 0211: sub-graph merged into larger graph);
wherein populating the CPS-G data model comprises:
configuring a CPS-G model sub-graph to add to the CPS-G model that indicates the pattern represented by the set of data elements and one or more data elements of the set of data elements (see Stevens para. 0211: sub-graph merged into larger graph); and
adding the CPS-G model sub-graph to the CPS-G model (see Stevens para. 0211: sub-graph merged into larger graph); and
generate, by a logic engine, output data from the CPS-G dataset, wherein the logic engine is configured to update the output data in real-time or near real-time when the CPS-G model sub-graph is added to the CPS-G model (Note: The claimed “logic engine” is interpreted in light of the instant specification to be a data processing model that applies machine learning, a support vector machine, a neural network, a clustering algorithm, a regression algorithm, a swarm engine, a genetic learning algorithm, or an evolutionary learning algorithm. See para. 0028 of the published specification.
see Stevens para. 0902: a neural network analyzes data in real time and generates notifications or explanations).
Stevens does not appear to explicitly disclose wherein a location of the CPS-G model sub-graph in the CPS-G model represents a relationship of the pattern of the data elements to other processed data messages.
However, Zhai teaches wherein a location of the CPS-G model sub-graph in the CPS-G model represents a relationship of the pattern of the data elements to other processed data messages (see Zhai para. 0026 and Fig. 4: sub-graph merged into knowledge graph 160 based on relationships of topic nodes) of the stream (see Zhai para. 0019 and 0026: a web crawler processes real-time information for enhancing a knowledge graph; Note: Zhai’s real-time information processed by the web crawler is interpreted as a data stream).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to include the teachings of Zhai because it enables enhancing and reinforcing a knowledge graph (see Zhai para. 0014) while avoiding duplication and erroneous additions (see Zhai para. 0003).

As to claim 37, Stevens teaches one or more non-transitory computer-readable media storing instructions for real-time processing of a data stream using a graph-based data model, the instructions causing, when executed by at least one processor, the at least one processor to perform operations including (see Stevens para. 0231 and Fig. 20: memory 2012 storing instructions for processor 2002):
receiving a data stream (see Stevens para. 0132 and Fig. 6: data stream 603 received from data sources 502) including data messages having a plurality of formats (see Stevens para. 0119: data is received from data sources 502 in many different formats);
disassembling each of the one or more data messages into a set of data elements and associated metadata (see Stevens para. 0119: the system identifies data content and metadata such as author, publisher, etc.; and see Stevens para. 0284: the data stream comprises posts of data each having associated content and metadata), the set of data elements having a particular format (see Stevens para. 0119: data is received from data sources 502 in many different formats);
determining, from the associated metadata and the set of data elements, at least one pattern included in the set data elements (see Stevens para. 0572 and 0588: scanning the stream to find patterns);
instantiating a workflow to process the set of data elements (see Stevens para. 1030: data processing workflow) based on the pattern (see Stevens para. 0572 and 0588: processing the data comprises scanning the stream to find patterns), the workflow configured to:
select a compact pattern stream graph (CPS-G) data model based on the particular format of the set of data elements, the CPS-G data model representing processed data messages of the data stream (see Stevens para. 0192 and 0250: graph model generated from keywords and regular expressions extracted from the data stream); and
populate the CPS-G model with data elements from the set of data elements, the CPS-G data model being a CPS-G dataset when populated with the set of data elements (see Stevens para. 0192 and 0250: graph model generated from keywords and regular expressions extracted from the data stream);
wherein populating the CPS-G data model comprises:
configuring a CPS-G model sub-graph to add to the CPS-G model that indicates the pattern represented by the set of data elements and one or more data elements of the set of data elements  (see Stevens para. 0192 and 0250: graph model generated from keywords and regular expressions extracted from the data stream); and
adding the CPS-G model sub-graph to the CPS-G model (see Stevens para. 0211: sub-graph merged into larger graph); and
generate, by a logic engine, output data from the CPS-G dataset, wherein the logic engine is configured to update the output data in real-time or near real-time when the CPS-G model sub-graph is added to the CPS-G model (Note: The claimed “logic engine” is interpreted in light of the instant specification to be a data processing model that applies machine learning, a support vector machine, a neural network, a clustering algorithm, a regression algorithm, a swarm engine, a genetic learning algorithm, or an evolutionary learning algorithm. See para. 0028 of the published specification.
see Stevens para. 0902: a neural network analyzes data in real time and generates notifications or explanations).
Stevens does not appear to explicitly disclose wherein a location of the CPS-G model sub-graph in the CPS-G model represents a relationship of the pattern of the data elements to other processed data messages
However, Zhai teaches wherein a location of the CPS-G model sub-graph in the CPS-G model represents a relationship of the pattern of the data elements to other processed data messages (see Zhai para. 0026 and Fig. 4: sub-graph merged into knowledge graph 160 based on relationships of topic nodes) of the stream (see Zhai para. 0019 and 0026: a web crawler processes real-time information for enhancing a knowledge graph; Note: Zhai’s real-time information processed by the web crawler is interpreted as a data stream).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to include the teachings of Zhai because it enables enhancing and reinforcing a knowledge graph (see Zhai para. 0014) while avoiding duplication and erroneous additions (see Zhai para. 0003).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Zhai as applied to claim 2 above, and further in view of Xie et al. (U.S. Patent Application Publication No. 20190362016 A1, hereinafter referred to as Xie).
As to claim 3, Stevens as modified by Zhai teaches each sub-graph comprises another sub-graph, a node, or a prefix structure (see Zhai para. 0031-0032: sub-graph comprises nodes).
Stevens as modified by Zhai does not appear to explicitly disclose configured to provide storage of datasets sorted by frequency of occurrence in a compact representation of dataset patterns or compact pattern stream trees.
However, Xie teaches configured to provide storage of datasets sorted by frequency of occurrence in a compact representation of dataset patterns or compact pattern stream trees (see Xie para. 0040: data attributes are ordered and most frequent data attributes are included closest to the root node of a frequent pattern (FP) tree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of Xie because it minimizes the size of the data structure need to represent the data, resulting in more efficient storage (see Xie para. 0040).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Zhai as applied to claim 2 above, and further in view of El Husseini et al. (U.S. Patent Application Publication No. 20190286972 A1, hereinafter referred to as El Husseini).
As to claim 4, Stevens as modified by Zhai does not appear to explicitly disclose wherein a graph node comprises a multi-dimensional data-structure or tensor data-model.
However, El Husseini teaches wherein a graph node comprises a multi-dimensional data-structure or tensor data-model (see El Husseini para. 0079 and 0085: nodes comprise tensor data structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of El Husseini because it accelerates training of neural network subgraphs and increases system performance (see para. 0077-0078 and 0085).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Zhai as applied to claim 2 above, and further in view of Tian et al. (U.S. Patent Application Publication No. 20200082026 A1, hereinafter referred to as Tian).
As to claim 5, Stevens as modified by Zhai does not appear to explicitly disclose wherein a first sub-graph includes a pointer to a second sub-graph, the pointer enabling access to the second sub-graph for an application accessing the first sub-graph.
However, Tian teaches wherein a first sub-graph includes a pointer to a second sub-graph, the pointer enabling access to the second sub-graph for an application accessing the first sub-graph (see Tian para. 0088-0089 and Fig. 9B: edge added between subgraphs; Note: Tian’s edge between sub-graphs corresponds to the claimed pointer enabling access).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of Tian because it enables reducing the number of edges in the graph and achieving significant compression (see Tian para. 0085).

As to claim 6, Stevens as modified by Zhai does not appear to explicitly disclose wherein a first sub-graph shares a node with a second sub-graph of a plurality of sub-graphs.
However, Tian teaches wherein a first sub-graph shares a node with a second sub-graph of a plurality of sub-graphs (see Tian para. 0088-0089 and Fig. 9B: first and second sub-graphs share a node).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of Tian because it enables reducing the number of edges in the graph and achieving significant compression (see Tian para. 0085).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Zhai as applied to claim 2 above, and further in view of Ganz, Steven (U.S. Patent Application Publication No. 20170147709 A1, hereinafter referred to as Ganz).
As to claim 7, Stevens as modified by Zhai does not appear to explicitly disclose further comprising generating a virtual sub-graph or node to include one or more shared prefix structures among a plurality of sub-graphs.
However, Ganz teaches further comprising generating a virtual sub-graph or node to include one or more shared prefix structures among a plurality of sub-graphs (see Ganz para. 0434: a directed acyclic graph (DAG) is augmented by having a shared common prefix structure separated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of Ganz because it provides an optimization to the graph that enhances performance (see Ganz para. 0434).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Zhai as applied to claim 1 above, and further in view of Gorti et al. (U.S. Patent Application Publication No. 20030189943 A1, hereinafter referred to as Gorti).
As to claim 17, Stevens as modified by Zhai does not appear to explicitly disclose disassembling data messages into a stream of both real-time and non-real-time workflows based on one or both of a rate analysis and a message velocity analysis, wherein each workflow is annotated with a respective workflow identifier, and wherein the data messages are associated with the respective workflow identifier of each workflow.
However, Gorti teaches disassembling data messages into a stream of both real-time and non-real-time workflows (see Gorti para. 0034: packets in a data stream are classified as real-time or non-real-time and assigned to separate queues 203 accordingly) based on one or both of a rate analysis and a message velocity analysis (see Gorti para. 0029 and 0035: rate analysis), wherein each workflow is annotated with a respective workflow identifier, and wherein the data messages are associated with the respective workflow identifier of each workflow (see Gorti para. 0013: real-time packets are distinguished from non-real-time packets based on a assigned time priority value; Note: Gorti’s time priority corresponds to claimed "workflow identifier").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of Gorti because it enables “prioritizing packets based on the urgency of processing them” via a simpler design that avoids complex scheduling problems (see Gorti para. 0007 and 0009).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Zhai as applied to claim 1 above, and further in view of Cavalier et al. (U.S. Patent Application Publication No. 20190196795 A1, hereinafter referred to as Cavalier).
As to claim 18, Stevens as modified by Zhai teaches wherein disassembling each of the one or more data messages into a set of data elements and associated metadata comprises: applying an adaptive windowing rule to the data stream to partition the data messages into a plurality of data windows (see Stevens para. 0865, 0875, and 0881: the data stream is divided into time windows).
Stevens as modified by Zhai does not appear to explicitly disclose one or more input reservoir windows provided as a first input stage followed by a second output reservoir.
However, Cavalier teaches one or more input reservoir windows provided as a first input stage followed by a second output reservoir (see Cavalier para. 0105 and 0115: input and output windows).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of Cavalier because it enables event stream processing (ESP) that dynamically performs numerous operations with minimal input from the user (see Cavalier para. 0041).

As to claim 19, Stevens as modified by Zhai and Cavalier teaches wherein a first size of the input reservoir windows together is equal or greater than a second size the second output reservoir window, wherein the input reservoir windows aggregate the data messages of the data stream (see Cavalier para. 0107 and 0112: input windows are aggregated and joined).

Claims 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Zhai as applied to claims 1 and 29 above, and further in view of Wolfson et al. (U.S. Patent Application Publication No. 20200027196 A1, hereinafter referred to as Wolfson).
As to claim 27, Stevens as modified by Zhai teaches wherein the data stream is received from one or more data sources (see Stevens para. 0132 and Fig. 6: data stream 603 received from data sources 502) comprising collected chemical or biological sample datasets received from at least one network attached device  comprising at least one of a Multisensor device, a nuclear magnetic resonance (NMR/Multisensor) device, a magnetic resonance imaging (MRI) device, an X-Ray device, or another multisensory device (see Stevens para. 0118: data sources 502 include smart thermostats, gas/electric smart meters, automobiles, or any other source of real-time data), whereby each NMR/Multisensor/MRI/X-Ray device provides a sample collection unit that generates a chemical signature based on at least one of NMR data, X-Ray data, MRI data, or sensor data for various nuclei, gases, liquids, solids, and image patterns as the sample dataset (see Stevens para. 0118: data sources 502 include smart thermostats, gas/electric smart meters, automobiles, or any other source of real-time data), the method comprising:
generating a CPS-G dataset using the sample dataset (see Stevens para. 0192 and 0250: graph model generated from keywords extracted from the data stream regular expressions extracted from the data stream);
generating result data based on the CPS-G dataset (see Stevens para. 0902: a neural network analyzes data in real time and generates notifications or explanations); and
sending the result data to an application associated with the NMR/Multisensor/MRI/X-Ray device (see Stevens para. 0902: a neural network analyzes data in real time and generates notifications or explanations; and see Stevens para. 0175 and Fig. 14A-B: application request for stream analytics, submitted by a client device; and see Stevens para. 0241: delivering messages to end-users based on predefined communication protocols).
Stevens as modified by Zhai does not appear to explicitly disclose a chemical or biological structure is included in the sample datasets.
However, Wolfson teaches wherein a chemical or biological structure is included in the sample datasets (see Wolfson para. 0006: multi-sensor environment; and see Wolfson para. 0038: ultrasound imagery device, nuclear magnetic resonance imagery device, x-ray device, computed tomography (CT, cat scan) device, a positron emission tomography (PET)-CT device, etc.; and see Wolfson para. 0059: distributed sampling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of Wolfson because it enables creating high resolution images while utilizing relatively low bandwidth (see Wolfson para. 0018).

As to claim 28, Stevens as modified by Zhai and Wolfson teaches wherein the NMR or Multisensor device includes at least one of:
a gas sensor or a liquid sensors configured to measure a presence or concentration of gas and liquid atoms, molecules and compounds of both organic and inorganic composition;
an environmental sensor including a temperature sensor, pressure sensor, or humidity sensor configured to detect gases and liquid chemistries relevant to environment characteristics including air quality or water pollution; and
a medical sensor configured to measure one or more biological processes including a heart-rate, an electrocardiogram (EKG), a blood-pressure, blood oxygen, a patient temperature, a blood chemistry, or a presence of viral or bacterial agents (see Wolfson para. 0006: multi-sensor environment; and see Wolfson para. 0038: ultrasound imagery device, nuclear magnetic resonance imagery device, x-ray device, computed tomography (CT, cat scan) device, a positron emission tomography (PET)-CT device, etc.; and see Wolfson para. 0059: distributed sampling).

As to claim 30, Stevens as modified by Zhai teaches wherein the first device comprises an NMR/Multisensor device or a Multisensor device (see Stevens para. 0103 and 0418: Data Sources 502 include automobiles, smartphones, FitBit devices, etc. Note: These devices are interpreted as multisensor devices.), wherein the second device comprises an autonomous device  (see Stevens para. 0103 and 0418: Data Sources 502 include smart thermostats, smart utility meters, etc.. Note: These devices are interpreted as autonomous devices).
Stevens as modified by Zhai does not appear to explicitly disclose a distributed sample analysis system; and wherein the first device is coupled to the second device.
However, Wolfson teaches wherein the first device comprises an NMR/Multisensor device or a Multisensor device (see Wolfson para. 0006: multi-sensor environment; and see Wolfson para. 0038: nuclear magnetic resonance imagery device), including a distributed sample analysis system (see Wolfson para. 0006: distributed sensor network; and see Wolfson para. 0059: distributed sampling), wherein the second device comprises an autonomous device, and wherein the first device is coupled to the second device (see Wolfson para. 0028 and Fig. 1: Internet of Things (IoT) sensor devices 110-1 through 110-N).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Zhai to include the teachings of Wolfson because it enables creating high resolution images while utilizing relatively low bandwidth (see Wolfson para. 0018).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (U.S. Patent Application Publication No. 20210157858 A1, hereinafter referred to as Stevens) in view of Karpistsenko et al. (U.S. Patent Application Publication No. 20140156806 A1, hereinafter referred to as Karpistsenko) and Ghare et al. (U.S. Patent Application Publication No. 20170289240 A1, hereinafter referred to as Ghare).
As to claim 32, Stevens teaches a method for processing data from a plurality of distributed data sources, comprising:
receiving, from a client device, a request for data (see Stevens para. 0175 and Fig. 14A-B: application request for stream analytics, submitted by a client device) that is generated from a plurality of autonomous or semi-autonomous devices (see Stevens para. 0118: “Data Sources 502 include smart thermostats, gas/electric smart meters, automobiles, or any other source of real-time data”);
receiving, from each autonomous or semi-autonomous of the plurality of autonomous or semi-autonomous devices, a data stream (see Stevens para. 0132 and Fig. 6: data stream 603 received from data sources 502), wherein a first data stream of the plurality of data streams has a first format, and wherein a second data stream of the plurality of data streams has a second format that is different from the first format (see Stevens para. 0119: data is received from data sources 502 in many different formats), the first data stream being received from a first autonomous or semi-autonomous device, and the second data stream being received from a second or semi-autonomous autonomous device (see Stevens para. 0118: “Data Sources 502 include smart thermostats, gas/electric smart meters, automobiles, or any other source of real-time data”);
applying a windowing function to the first data stream and the second data stream to obtain portions of the first and second data streams (see Stevens para. 0865, 0875, and 0881: the data stream is divided into time windows), wherein the portions of the first and second data streams are associated with a geographical location (see Stevens para. 0007: the system detects events are specific geographic locations; and see Stevens para. 0687-0691: subsets of the data are associated with geographic attributes; and see Stevens para. 1176: the geographic attributes include geolocation);
generating at least one data element representing a data pattern included in the portions of the first and second data stream (see Stevens para. 0572 and 0588: scanning the stream to find patterns);
generating a CPS-G dataset including the at least one data element (see Stevens para. 0192 and 0250: graph model generated from keywords and regular expressions extracted from the data stream);
processing the CPS-G dataset using machine learning model (see Stevens para. 0941 and 0944: supervised learning via K-means clustering) selected from a plurality of machine learning models that are available in a local memory (see Stevens para. 0941: supervised learning techniques include decision tree, Support Vector Machine (SVM), Linear Discriminants, K-Nearest Neighbors, and Neural Networks);
generating results data based on the processing (see Stevens para. 0941 and 0944: supervised learning via K-means clustering).
Stevens does not appear to explicitly disclose a windowing function being based on a geographical location.
However, Karpistsenko teaches a windowing function being based on a geographical location (see Karpistsenko para. 0006 and 0078: time windows vary according to physical location associated with a dataset).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to include the teachings of Karpistsenko because it enables data analytics across diverse spatio-temporal datasets (see Karpistsenko para. 0006).
Stevens as modified by Karpistsenko does not appear to explicitly disclose transforming result data into a format specified by an application programming interface (API) of a client device.
However, Ghare teaches:
transforming result data into a format specified by an application programming interface (API) of a client device (see Ghare para. 0037 and Fig. 5: API call specifies transformation of data stream).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Karpistsenko to include the teachings of Ghare because it “provide(s) users with capability to quickly build real time computations including data filters, transformations, and aggregations without burdening users with the additional time to manually managing the resources to carry out the specified stream processing function” (see Ghare para. 0016).

As to claim 33, Stevens as modified by Karpistsenko and Ghare teaches wherein the first format comprises a first communication protocol and wherein the second format comprises a second communication protocol (see Stevens para. 0241: delivering messages to end-users based on predefined communication protocols).

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, Karpistsenko, and Ghare as applied to claim 32 above, and further in view of Kaditz et al. (U.S. Patent Application Publication No. 20170007148 A1, hereinafter referred to as Kaditz).
As to claim 34, Stevens as modified by Karpistsenko and Ghare teaches wherein each of the first autonomous or semi-autonomous device and the second autonomous or semi-autonomous device includes an NMR/Multisensor device or Multisensor device (see Stevens para. 0103 and 0418: Data Sources 502 include automobiles, smartphones, FitBit devices, etc. Note: These devices are interpreted as multisensor devices.), wherein the data pattern comprises one or more sensor measurements (see Stevens para. 0572 and 0588: processing the data comprises scanning the stream to find patterns; and see Stevens para. 0103 and 0418: Data Sources 502 include automobiles, smartphones, FitBit devices, etc.). 
Stevens as modified by Karpistsenko and Ghare does not appear to explicitly disclose wherein a data pattern comprises T1 or T2 Relaxometry based chemical signatures for one or more nuclei, and one or more sensor measurements; and wherein the result data comprises a report of the chemical signatures, multiple sensor measurements, timestamps, and associated geographical locations.
However, Kaditz teaches wherein a data pattern comprises T1 or T2 Relaxometry (see Kaditz para. 0041, 0045, 0073: relaxometry) based chemical signatures for one or more nuclei (see Kaditz para. 0040: chemical signatures of nuclei), and one or more sensor measurements (see Kaditz para. 0036-0040: sensor measurements); and wherein the result data comprises a report of the chemical signatures, multiple sensor measurements, timestamps, and associated geographical locations(see Kaditz para.0120: results include chemical signatures, sensor measurements, time, and location data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens as modified by Karpistsenko and Ghare to include the teachings of Kaditz because it dynamically modifying a plan for medical scanning based on a detected potential anomaly (see Kaditz para. 0036).

As to claim 35, Stevens as modified by Karpistsenko and Ghare and Kaditz teaches wherein the result data is streamed to the client device in a real-time data stream (see Stevens para. 0007: real-time analysis; and see Stevens para. 0138: real-time data stream delivered to one more destinations, such as customer relationship management (CRM) systems, web consoles, electronic mail messages and short message service (SMS) messages).

Allowable Subject Matter
Claims 10-14 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all rejections under 35 U.S.C. 112 are overcome.

Claim 38 is allowed.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to real-time processing of a data stream using a graph-based data model.
a.	Doddi et al.; “Systems And Methods For Modeling Machine Learning And Data Analytics”; U.S. Patent No. 10,262,271 B1.
Teaches construction of a graph (see col. 2 L32-46) and applying data analytics models to data from real-time data streaming sources (see col. 2 L21-31), and performing machine learning tasks on the data (see col. 5 L32-45).
b.	Kursun, Eren; “SYSTEM AND METHODS FOR ITERATIVE SYNTHETIC DATA GENERATION AND REFINEMENT OF MACHINE LEARNING MODELS”; U.S. PGPub. No. 20210049455 A1.
Teaches real-time analysis and extraction of information from a data stream (see para. 0024 and 0034).
Teaches reconfiguring machine learning models in response to changes in a received or monitored data stream (see para. 0034) and storing “a collection of diverse machine learning engines/models to provide the system with a high level of adaptability to constantly changing environments (i.e., changes in a received data stream).” (see para. 0043).
Teaches use of machine learning models to perform pattern detection (see para. 0017 and 0050-0052).
c.	Gupta et al.; “Exporting A Transformation Chain Including Endpoint Of Model For Prediction”; U.S. PGPub. No. 20170091673 A1.
Teaches constructing a graph model for a dataset (see para. 0008, 0097, and Fig. 4) formed from real-time streaming data (see para. 0011 and 0075) to execute machine learning tasks on the dataset (see para. 0057-0058).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163